MADDOX, Justice.
Liberty National Life Insurance Company petitions this Court for a writ of mandamus directing the trial judge to enter an order staying the proceedings in this case pending further orders from another judge of the Jefferson Circuit Court in Lawson v. Liberty National Life Insurance Co. (CV-96-1119). We deny the petition.
On July 17, 1995, George Saunders and Polly Saunders sued Liberty National and Ed Miller, alleging fraud related to life insurance policies the Saunderses had purchased from Liberty National. On February 21, 1996, Roger D. Lawson, Phyliss A. Lawson, and others brought a similar action against Liberty National in the Jefferson Circuit Court and sought class certification, which was conditionally granted on May 15, 1996. On August 9, 1996, Liberty National moved to have the Saunders action stayed pending the conclusion of Lawson v. Liberty National. The trial judge denied Liberty National’s motion to stay. Liberty National petitioned this Court for a writ of mandamus directing the trial court to stay the Saunderses’ action.
We deny the petition, based on Ex parte DeArman, 694 So.2d 1288 (Ala,1997). Like the Saunderses, the DeArmans sued Liberty National, alleging, among other things, fraud in connection with the sale of life insurance policies by Liberty National. The DeArmans also had filed their action before the Lawsons filed their class action. Liberty National moved to have proceedings in the case stayed pending a determination of the Lawson class action. In DeArman, this Court granted the DeArmans’ petition for the writ of mandamus, directing the trial court to set aside its order staying the action, and it stated that “in the absence of an election on the DeAr-mans’ part to pursue their claim in the Lawson class action, Liberty National has no legal basis upon which to insist that the present action has abated.” 694 So.2d at 1292.
We hold, therefore, that the trial court correctly denied Liberty National’s petition to stay the proceedings.
WRIT DENIED.
HOOPER, C.J., and HOUSTON, KENNEDY, and SEE, JJ., concur.
ALMON, J., concurs in the result.
SHORES, J., recuses.